NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           NOV 29 2011

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

HELDA WILSON,                                     No. 10-17319

               Plaintiff - Appellant,             D.C. No. 1:10-cv-01086-DLB

  v.
                                                  MEMORANDUM *
R. PERKINSON, M.D.; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Dennis L. Beck, Magistrate Judge, Presiding

                           Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Helda Wilson, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failing to pay the

filing fee in full or file an application to proceed in forma pauperis. We raise sua

sponte jurisdictional issues. Nasca v. Peoplesoft (In re Marriage of Nasca), 160

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 578, 579 (9th Cir. 1999). We order a limited remand so that the magistrate

judge can determine whether Wilson consented to the exercise of the magistrate

judge’s authority under 28 U.S.C. § 636(c). If so, the magistrate judge shall issue

an order indicating where in the record such consent is demonstrated. If not, the

magistrate judge should consider whether to withdraw his order dismissing the

case and instead issue a recommendation to the district court. See id. at 580.

      REMANDED.




                                          2                                      10-17319